Citation Nr: 0734887	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-37 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and April 2004 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 2003 
rating decision, the RO, in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD), and 
service connection for a back condition was denied in the 
April 2004 rating decision.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The preponderance of the competent evidence is against 
finding that the veteran's current back disorder is related 
to his period of military service or any event thereof.




CONCLUSION OF LAW

A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2003 letter sent to the veteran.  
In the December 2003 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from May 2000 to 
October 2005, and private treatment records dated July 1999.  
The veteran was also provided a VA examination in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision    

The veteran asserts during the June 2007 hearing that while 
in service, he injured his back while carrying a load of 
plyboard and sheetrock up a flight of stairs.  He explained 
that he "twisted and took the weight of it on [his] back," 
which caused the injury, and as such, he went to sick call to 
receive treatment.  The veteran contends that his current 
back condition is attributable to his active military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the evidentiary record indicates that the veteran 
complained of low back pain during his military service.  The 
March 1989 sick call note states that the veteran had low 
back pain, which had become worse for the past eleven days.  
The note also indicated that the veteran reported performing 
a great deal of work that aggravated his back.  He was 
diagnosed with a muscle spasm, prescribed medication, and 
requested to return for follow-up treatment in two days.  Two 
days later, the veteran returned for follow-up treatment, and 
the March 1989 sick call note reported that the veteran's 
back condition was "somewhat better."  Physical observation 
of the veteran revealed tenderness over the L-5 paravertebral 
area and the physician diagnosed the veteran with low back 
pain strain.  He was prescribed Motrin and a requested back 
brace was provided for support.  The veteran was also placed 
on light duty for two weeks with no lifting or aerobics.  

In April 1989, the veteran was seen at sick call again for 
his low back pain.  Upon physical examination of the veteran, 
the examiner reported that the veteran was not in distress 
and diagnosed the veteran with resolving lumbosacral strain.  
He was given a refill for his Motrin, and it was noted that 
the veteran was to return in one to two weeks for follow-up 
treatment.  

The Board notes that service medical records do not show a 
one or two week follow-up treatment for his back condition.  
Prior to discharge, clinical evaluation of the veteran's 
spine in July 1990 was normal; however, the veteran noted on 
his November 1991 report of medical history that he was 
having or had in the past, recurrent back pain.  The examiner 
noted on the report of medical history, the veteran's back 
injury in 1989, secondary to lifting, and indicated that it 
was treated with physical therapy for one month with no 
further treatment, but occasional recurrences of pain were 
present.  

Post service treatment records reflect complaints and 
treatment for a back condition.  A December 2002 VA 
outpatient treatment record states that the veteran has 
complained of low back pain for several years in the lower 
lumbar spine, radiating down his legs with muscle stiffness 
after sitting for prolonged periods of time.  Computed 
tomography (CT) scan of the lumbosacral spine revealed mild 
lumbar spondylosis with mild disk space loss at L5-S1.  The 
veteran was diagnosed with low back pain and lumbar 
spondylosis with mild degenerative disk disease.  In May 
2003, the veteran returned to the VA orthopedic surgery 
clinic with continuing complaints of back problems.  His pain 
level was noted as 9 out of 10, with pain being described as 
acute and chronic.  A CT examination of the lumbar spine 
revealed bulging annulus at L5-S1 impinging on the neural 
foramen on the left side associated with reabsorption of the 
disk.  The veteran was diagnosed with lateral herniation of 
the nucleus pulposus at L5-S1 on the left associated with 
reabsorption of the disk.  In July 2003, a VA pain 
consultation revealed a history of chronic low back pain 
since the veteran's military service in the 1980s.  The low 
back pain was described as a cramping and Charlie horse like 
sensation in the low back and lower extremities.  There was 
noted history of some type of injections in the early 1990s 
with good pain relief, as well as physical therapy which gave 
temporary relief.  A CT scan of the lumbar spine revealed 
lateral herniation of the nucleus pulposus at L5-S1 on the 
left associated with reabsorption of the disk and lumbar 
spondylosis with mild degenerative disk disease. 

Based upon the evidence in the claims file, the first post-
service evidence of a back condition is the December 2002 VA 
outpatient treatment record, which is over a decade following 
the veteran's discharge from service.  The Board acknowledges 
that the veteran has contended, in essence, that his back 
condition has existed since his military service.  In fact, 
the Board recognizes that the veteran is also competent to 
state that he injured his back while carrying sheetrock and 
plyboard while in service and that he has experienced 
symptoms of back pain since the injury in 1989  

However, in March 2004, the veteran was afforded a VA 
examination for his back condition.  During the examination, 
the veteran informed the examiner that the onset of his back 
condition was in 1989 due to a lifting injury, and he has 
incurred back pain since the in-service accident.  Upon a 
review of the claims file and physical examination of the 
veteran, the examiner noted the veteran's service medical 
records concerning his back sprain during service, and the 
most recent CT scan which shows a lateral herniation of the 
nucleus pulposus at L5-S1 on the left with reabsorption of 
the disc.  The VA examiner opined that the veteran's current 
back symptomatology "is not due to the spraining of his back 
while in service."  There is no competent evidence to 
balance this medical opinion.  

In this case, the Board believes that the conclusion of the 
VA examiner is the most probative and persuasive evidence of 
record regarding the etiology of his current back disability.  
Although the veteran is competent to describe experiencing 
symptoms since service, the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
such as diagnoses ad etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Court has held that, even where a 
veteran asserted continuity of symptomatology since service, 
medical evidence was required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition. . . .".  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999).  As noted, the VA examiner 
reviewed the claims file, and conducted a thorough physical 
examination, and ultimately concluded that his current back 
condition is unrelated to his in-service injury.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back condition, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a back condition is 
denied.  


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD in February 2002.  While the 
veteran has provided information regarding his claimed 
stressors, the RO has not attempted to verify them because it 
was determined that the information provided by the veteran 
was too general to submit to the U. S. Army and Joint 
Services Record Research Center (JSRRC), formerly the U. S. 
Armed Services Center for Unit Records Research (CURR) for 
verification.  However, the Board finds that the claimed 
stressors are specific enough that it may be submitted to 
JSRRC for verification.

In November 2003 and December 2005 stressor statements, the 
veteran indicated that he was assigned to the 8th Special 
Operation Squadron which provided close air support to Laos, 
Cambodia, and Vietnam from 1971 to 1973.  He explained that 
his military occupational specialty (MOS) was an aircraft 
crew chief, and he was responsible for launch and recovery, 
configuring aircraft for aerial support of ground troops, and 
all systems mechanic.  The veteran admitted that he was never 
wounded by enemy action, but was constantly exposed to rocket 
and mortar fire attacks while stationed in Vietnam.  He 
explained that he saw a pilot die in March 1972 after being 
ejected from an aircraft, and from June 1972 to October 1972, 
while stationed in Bien Hoa, Vietnam, he witnessed over 299 
rocket and mortar attacks.  The Board also notes that the 
veteran submitted a photographed copy of a witnessed March 
1972 plane crash and a copy of his 1972 supervisor's 
appointment book, which highlights mortar, rocket, and sniper 
attacks from January 1972 to December 1972.  The veteran 
contends that he experiences sleeping difficulties, 
nightmares, depression, excessive worrying, nervousness, 
intrusive thoughts, and his PTSD is attributable to his 
active service.

Based on the record, it does not appear that the RO requested 
the assistance of JSRRC in attempting to locate corroborative 
evidence of the veteran's assertion that he was involved or 
witnessed rocket and mortar attacks while stationed in Bien 
Hoa, Vietnam, as well as the plane crash in March 1972.  The 
Board believes this should be done.

If the JSRRC is able to corroborate one veteran's claimed in-
service stressors, the question next presented is whether 
such a stressor is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of DSM-IV.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  

1.  Allow the veteran to provide any 
additional details as to the reported in-
service stressful incidents, such as 
dates, places, unit of assignment at the 
time of the events, description of 
events, and if appropriate, names and any 
other identifying information concerning 
any of the individuals involved in the 
events.  The veteran is to be informed 
that this information is vitally 
necessary to obtain support of evidence 
of the stressful event or events and that 
failure to respond or provide an 
incomplete response may result in denial 
of the claim.  

2. Review the veteran's claims file and 
prepare a summary of all his claimed 
stressors.  The summary and all 
associated documents, to include the 
veteran's service personnel records, 
stressor statements, and the supervisor's 
appointment book, should be sent to the 
U. S. Army and Joint Services Record 
Research Center (JSRRC) 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  JSRRC should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressor(s) including, but not 
limited to, providing a copy of unit 
histories for the veteran's unit in 
Vietnam.

3.  If one or more of the veteran's 
stressors are verified, schedule the 
veteran for an examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  Furnish the 
examiner with a complete and accurate 
account of the stressor or stressors that 
it has determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether in-service stressors caused the 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If the veteran is found 
to have a psychiatric diagnosis other 
than PTSD, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
diagnosed psychiatric illness is related 
to comments and findings noted in service 
medical records.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

4.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the benefits remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


